DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, filed with respect to the prior art rejections of claim 1 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the prior art rejections of claim 1 have been withdrawn.  Examiner also finds new claim 20 allowable over the prior art for at least the reasons set forth by Applicant.   
Applicant's arguments filed with respect to the prior art rejections of amended claim 13 have been fully considered but they are not persuasive.  Examiner notes that Applicant appears to be shifting to a non-elected invention, but to ensure compact prosecution, Examiner has considered amended claim 13.  Applicant is arguing about limitations added to the claim in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  If Applicant believes that additional structural limitations can be added to claim 13 that would require minimal further consideration to overcome the prior art, Examiner is willing to consider an amendment to claim 13 under the AFCP 2.0 program, but notes that it may or may not be possible to reach a conclusion regarding patentability within the confines of the program.  
Applicant's arguments filed the rejoinder of the withdrawn claims have been fully considered but they are not persuasive.  Examiner notes that Applicant has not amended the withdrawn claims to maintain consistency with the amended independent claims. The claims repeat subject matter that has been incorporated into the independent claims.  Additionally, Applicant has not addressed issue with direct and indirect articles preceding terms such as “depth” and “contactless”.  Additionally, it is unclear what relationship the wall plates of the withdrawn claims have to the wall elements of the independent claims.  Are these the same or different?  Applicant has also not set forth remarks regarding that the independent claims are generic to the withdrawn claims to support rejoinder.  If Applicant wishes to amend the withdrawn claims to comply with 35 U.S.C. 112(b) and for consistency with the allowable independent claim(s) and can set forth remarks regarding why rejoinder is proper, Examiner is willing to consider such in an after final submission.  Examiner reminds Applicant that compact prosecution can often best be ensured by amending withdrawn claims throughout prosecution.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Anderson (US 2,104,845: previously cited) in view of Morton (US 2,720,089: previously cited) and Getchell (US 1,408,937).
Regarding claim 13, Anderson discloses a household refrigeration apparatus, comprising 
an interior container (see at least chamber/food compartment #3) with a first wall (see at least drain tray #9) and with a second wall arranged angled thereto (see for example at least right hand wall of casing #1), wherein the interior container bounds a first receiving space for food of the household refrigeration apparatus (see at least chamber/food compartment #3 below drain tray #9); and 
an ice maker having a housing formed by a wall area of the first wall of the interior container and a wall area of the second wall of the interior container in certain areas (see at least coil #5 with freezing trays #8 which together form the ice maker, the outer housing of which is bounded at least in part by the drain tray #9 below and the right hand wall of casing #1 on the right), wherein the housing bounds a receiving space of the ice maker (see at least right hand wall of casing #1 and drain tray #9 delimiting the receiving space of the coil #5 and freezing trays #8 from the right and below, respectively).
Anderson further discloses wherein the household refrigeration apparatus has a height direction, a depth direction and a width direction (see at least Figure 5, illustrating a view from above where the height direction can be understood to be into and out of the page, the depth direction can be understood as up and down, and the width direction left and right with respect to the page).
Anderson is silent regarding and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus and said rear wall has a base plate, wherein the household refrigeration apparatus has a drain gutter for condensation water that forms in the ice maker, and the drain gutter has a length that extends in the width direction is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container, wherein the length of the drain gutter is a longest dimension of the drain gutter, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction.
Morton teaches another household refrigeration apparatus having an interior container and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus (see at least Annotated Figure 1, below: the base plate is on the interior surface of the rear wall, which has an outer surface on the reverse side that faces the rear of the appliance) and said rear wall has a base plate (see at least Annotated Figure 1, below: base plate on rear wall), wherein the household refrigeration apparatus has a drain gutter for condensation water that forms in the ice maker, and the drain gutter has a length that extends in the width direction and is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container (see at least Annotated Figure 1, below: drain gutter: Examiner notes that the drain gutter must have a length that extends at least somewhat in the width direction since ducts are three dimensional and also notes that the drain gutter is formed in one piece with the rear wall, which would include the outer surface of the rear wall), wherein the length of the drain gutter is a longest dimension of the drain gutter (see at least Annotated Figure 1, below: the drain gutter also extends downward in the length dimension, which is the longest dimension of the drain gutter), wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction (see at least Annotated Figure 1, below: drain gutter protrudes rearwardly with respect to the base plate).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Anderson with and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus and said rear wall has a base plate, wherein the refrigeration apparatus has a drain gutter for condensation water that forms in the ice maker, and the drain gutter has a length that extends in the width direction is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container, wherein the length of the drain gutter is a longest dimension of the drain gutter, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction, as taught by Morton, to improve the apparatus of Anderson by providing provision for condensate removal, thus eliminating inconvenience and potential mess associated with the need to handle a full condensation pan.  
Anderson in view of Morton does not disclose wherein the household refrigeration apparatus has a drain line outside of the interior container; and wherein the drain gutter has an integrated drain stub connected to the drain line.
However, it was old and well-known in the art to provide a household refrigeration apparatus with a drain line outside of the interior container; and wherein the drain gutter has an integrated drain stub connected to the drain line, as evidenced by Getchell (see at least Figure 1, drain line #55 located outside of the appliance and connected to drain stub #56/#57 protruding from drain gutter #31 which, by virtue of being made of pipe section and lock nuts is integrated with the appliance). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration appliance of Anderson in view of Morton with wherein the household refrigeration apparatus has a drain line outside of the interior container; and wherein the drain qutter has an inteqrated drain stub connected to the drain line, since, as evidenced by Getchell, such was old and well-known in the art and would provide the benefit of evacuating the water from the ice while preventing ingress of outside air and egress of inside air (see at least Getchell page 2, lines 93-104). 
Regarding claim 14, Anderson as modified by Morton and Getchell further discloses wherein the rear wall comprises a pedestal (see at least Annotated Figure 1, below: pedestal), which is arranged offset rearward compared to the base plate in depth direction (see at least Morton Annotated Figure 1, below and Figure 8, at least the base of the funnel portion of the pedestal protrudes rearward with respect to the base plate), wherein the drain gutter is formed in one piece with the pedestal and the drain gutter bulges out rearward with respect to a rear end wall of the pedestal and the drain gutter extends across an entire width of the pedestal (see at least Morton column 2, lines 54-61: since the funnel portion extends into the drain gutter, which protrudes rearward with respect to the funnel portion, the drain gutter must extend across an entire width of at least the funnel portion of the pedestal which meets “an entire width of the pedestal” since the funnel represents a tapered end width of the pedestal; and in view that the pedestal is joined to the back wall, in which the drain gutter is integrated, and the funnel portion extends into the drain gutter, the drain gutter is thus formed in one piece with the  pedestal).
Anderson as modified by Morton and Getchell does not disclose which is formed integrally with the base plate.  
However, it would have been obvious to one having ordinary skill in the art to provide the apparatus of Anderson in view of Morton and Getchell with which is formed integrally with the base plate, since it has been held that making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
): in this case, such provision would provide the benefit of preventing leaks from accidental separation of the pedestal funnel.  
Regarding claim 15, Anderson as modified by Morton and Getchell further discloses wherein the pedestal is a wall area of the housing of the ice maker, by which a receiving space of the ice maker is bounded (see at least Morton, Annotated Figure 1, the freezing compartment, analogous to the ice maker compartment of Anderson is delimited at least in part on the bottom from an area associated with the pedestal).


    PNG
    media_image2.png
    579
    393
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-3, 5-9, 19, and 20 are allowed.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to the instant application.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763